The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo Supp. 1997, for sufficiency as to form of an initiative petition apparently proposing a constitutional amendment to read: "The constitution of Missouri recognizes that personhood and human life exist at the embryonic stage." A copy of the initiative petition which you submitted to this office on February 3, 1998, is attached for reference.
We conclude the petition must be rejected as to form for the following reasons:
1. The petition does not have any available space on which to affix the official ballot title. Section 116.180, RSMo Supp. 1997, provides persons circulating a petition shall affix the official ballot title to each page of the petition prior to circulation.
2. The petition does not clearly identify the proposed amendment to the constitution.
    a. Section 116.050.2 (1), RSMo Supp. 1997, provides all initiative petition measures shall have all new matter shown underlined. The petition has the enacting clause underlined as well as the new matter.
    b. The sentence "The constitution of Missouri recognizes that personhood and human life exist at the embryonic stage" is underlined and appears after the enacting clause, but there is no indication that the proposed amendment is the addition of this sentence to the constitution.
    c. The sentence commencing "We, the undersigned, registered voters . . ." refers to "the following proposed amendment"; however, the amendment precedes this sentence rather than following the sentence.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                             JEREMIAH W. (JAY) NIXON Attorney General
Enclosure